UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1693


CHRISTINE M. LUCAS, Trustee Robert Lucas Family Trust,

                Plaintiff - Appellant,

          v.

JONNIE LUCAS, SR.; RICHARD HIGH, SR.; HONORABLE JUDGE JOHN
W. DEBELIUS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:15-
cv-01435-PWG)


Submitted:   October 20, 2015             Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christine M. Lucas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christine     M.    Lucas   appeals   the   district    court’s       order

dismissing her civil complaint for lack of jurisdiction pursuant

to    the   Rooker–Feldman *   doctrine.      On   appeal,    we   confine     our

review to the issues raised in the Appellant’s brief.                  See 4th

Cir. R. 34(b).       Because Lucas’ informal brief does not challenge

the    basis   for   the    district   court’s     disposition,      Lucas     has

forfeited appellate review of the court’s order.                   Accordingly,

we affirm the district court’s judgment.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




       *
       D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Trust Co., 263 U.S. 413 (1923).



                                        2